Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 29 March 2019.	
2.	Claims 1-20 are currently pending and claims 1, 10 and 20 are independent claims. 

  Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 29 March 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

           Priority

4.	No Priority claimed.
          Drawings

5.	The drawings filed on 29 March 2019 are accepted by the examiner. 
                                            Claim Rejections - 35 USC § 102

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Day et al. (US Publication No. 20070038853), hereinafter Day.  
In regard to claim 1: 
an accelerator (Day, Abstract). 
and one or more processors to: determine whether to enable acceleration of an encrypted workload, receive, via an edge network (Day, ¶17, 9, 65).
encrypted data from a client compute device, and transfer the encrypted data to the accelerator without exposing content of the encrypted data to the one or more processors (Day, ¶10, 37).
wherein the accelerator is to: receive, in response to a determination to enable the acceleration of the encrypted workload, an accelerator key from a secure server via a secured channel (Day, ¶42, 50, 27, 29).

In regard to claim 2: 
wherein to determine whether to enable acceleration of the encrypted workload comprises to determine whether to enable acceleration of the encrypted workload based on a request received from the client compute device (Day, ¶33). 
In regard to claim 3: 
wherein to determine whether to enable acceleration of the encrypted workload comprises to determine whether to enable acceleration of the encrypted workload based on one or more applications that are presently being executed by the accelerator (Day, ¶89).
In regard to claim 4: 
wherein to determine whether to enable acceleration of the encrypted workload comprises to determine whether to enable acceleration of the encrypted workload based on a service level agreement (Day, ¶39, 3).
In regard to claim 5: 
wherein to receive the accelerator key from the secure server comprises to receive an accelerator key generated by the secure server in response to a receipt of a request from the client compute device (Day, ¶42). 
claim 6: 
wherein to receive the accelerator key from the secure server comprises to receive a tenant identifier of the client compute device requesting the acceleration of the encrypted data (Day, ¶52-53).
In regard to claim 7: 
wherein to receive the encrypted data from a client compute device comprises to receive encrypted data that has been encrypted by the client compute device using a client key associated with the accelerator (Day, ¶9). 
In regard to claim 8: 
wherein the accelerator is further to determine which accelerator key to use to decrypt the encrypted data based on a tenant identifier associated with the client compute device, wherein the tenant identifier is indicated in the encrypted data (Day, ¶32, 52).
In regard to claim 9: 
wherein the encrypted data indicates which accelerator to be used to process the encrypted data (Day, ¶48).
In regard to claim 10: 
determine whether to enable acceleration of an encrypted workload (Day, ¶17, 19, 65). 

an accelerator key from a secure server via a secured channel (Day, ¶91, 71). 
receive encrypted data from a client compute device (Day, ¶48, 41).
transmit the encrypted data to an accelerator hosted on the computing device without exposing content of the encrypted data to the computing device (Day, ¶10, 37).
and process the encrypted data using the accelerator key (Day, ¶71, 91).
In regard to claim 11: 
wherein to determine whether to enable acceleration of the encrypted workload comprises to determine whether to enable acceleration of the encrypted workload based on a request received from the client compute device (Day, ¶33). 
In regard to claim 12: 
wherein to determine whether to enable acceleration of the encrypted workload comprises to determine whether to enable acceleration of the encrypted workload based on one or more applications that are presently being executed by the accelerator (Day, ¶89).
In regard to claim 13: 

In regard to claim 14: 
wherein to receive the accelerator key from the secure server comprises to receive an accelerator key generated by the secure server in response to a receipt of a request from the client compute device (Day, ¶42).
In regard to claim 15: 
wherein to receive the accelerator key from the secure server comprises to receive a tenant identifier of the client compute device requesting the acceleration of the encrypted data (Day, ¶52-53).
In regard to claim 16: 
wherein to receive the encrypted data from a client compute device comprises to receive encrypted data that has been encrypted by the client compute device using a client key associated with the accelerator (Day, ¶9).
In regard to claim 17: 
wherein the encrypted data indicates a tenant identifier associated with the client compute device (Day, ¶48).
In regard to claim 18: 

In regard to claim 19: 
wherein the encrypted data indicates which accelerator to be used to process the encrypted data (Day, ¶48).
In regard to claim 20: 
determining, by a computing device, whether to enable acceleration of an encrypted workload (Day, ¶17, 19, 65).
receiving, in response to a determination to enable the acceleration of the encrypted workload and by an accelerator of the computing device (Day, ¶10, 37).
an accelerator key from a secure server via a secured channel (Day, ¶71, 91).
receiving, by the computing device, encrypted data from a client compute device (Day, ¶48, 41).
transmitting, by the computing device, the encrypted data to an accelerator hosted on the computing device without exposing content of the encrypted data to the computing device (Day, ¶10, 37). 
and processing, by the accelerator, the encrypted data using the accelerator key (Day, ¶71, 91).
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890